Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 1 of 33 PageID 2521




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION



    WILLIAM R. COPELAND,

              Petitioner,

    v.                                              Case No. 3:17-cv-735-J-32MCR

    SECRETARY, FLORIDA
    DEPARTMENT OF CORRECTIONS,
    et al.,

            Respondents.
    ________________________________

                                        ORDER

    I.    Status

          Petitioner, an inmate of the Florida penal system, initiated this case by

    filing a pro se Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254. Doc.

    1. He is proceeding on an Amended Petition challenging a state court (Flagler

    County, Florida) judgment of conviction for attempted first degree murder,

    aggravated battery with a firearm, and shooting into a building. Doc. 10. He is

    currently serving a forty-year term of incarceration to be followed by a life term

    of probation. Id. Respondents have responded. See Doc. 18; Response.1




          1Respondents also filed numerous exhibits in support of their Response.
    See Doc. 19. The Court cites to the exhibits as “Resp. Ex.”
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 2 of 33 PageID 2522




    Petitioner declined to file a reply and instead filed a Notice that he intends to

    rely on the claims as alleged in his Amended Petition. See Doc. 21. This case is

    ripe for review.

    II.   Governing Legal Principles

          A. Standard of Review

          The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)

    governs a state prisoner’s federal habeas corpus petition. See Ledford v.

    Warden, Ga. Diagnostic & Classification Prison, 818 F.3d 600, 642 (11th Cir.

    2016), cert. denied, 137 S. Ct. 1432 (2017). “‘The purpose of AEDPA is to ensure

    that federal habeas relief functions as a guard against extreme malfunctions in

    the state criminal justice systems, and not as a means of error correction.’” Id.

    (quoting Greene v. Fisher, 565 U.S. 34, 38 (2011)).

          The first task of the federal habeas court is to identify the last state court

    decision, if any, that adjudicated the petitioner’s claims on the merits. See

    Marshall v. Sec’y Fla. Dep’t of Corr., 828 F.3d 1277, 1285 (11th Cir. 2016). The

    state court need not issue an opinion explaining its rationale in order for the

    state court’s decision to qualify as an adjudication on the merits. See Harrington

    v. Richter, 562 U.S. 86, 100 (2011). Where the state court’s adjudication on the

    merits is unaccompanied by an explanation,

                the federal court should “look through” the unexplained
                decision to the last related state-court decision that
                does provide a relevant rationale. It should then

                                             2
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 3 of 33 PageID 2523




                presume that the unexplained decision adopted the
                same reasoning. But the State may rebut the
                presumption by showing that the unexplained
                affirmance relied or most likely did rely on different
                grounds than the lower state court’s decision, such as
                alternative grounds for affirmance that were briefed or
                argued to the state supreme court or obvious in the
                record it reviewed.

    Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018).

          When a state court has adjudicated a petitioner’s claims on the merits, a

    federal court cannot grant habeas relief unless the state court’s adjudication of

    the claim was “contrary to, or involved an unreasonable application of, clearly

    established Federal law, as determined by the Supreme Court of the United

    States,” or “was based on an unreasonable determination of the facts in light of

    the evidence presented in the State court proceeding,” 28 U.S.C. § 2254(d)(1),

    (2). A state court’s factual findings are “presumed to be correct” unless rebutted

    “by clear and convincing evidence.” Id. § 2254(e)(1).

                AEDPA “imposes a highly deferential standard for
                evaluating state court rulings” and “demands that
                state-court decisions be given the benefit of the doubt.”
                Renico v. Lett, 559 U.S. 766, 773 (2010) (internal
                quotation marks omitted). “A state court’s
                determination that a claim lacks merit precludes
                federal habeas relief so long as fairminded jurists could
                disagree on the correctness of the state court’s
                decision.” Harrington v. Richter, 562 U.S. 86, 101
                (2011) (internal quotation marks omitted). “It bears
                repeating that even a strong case for relief does not
                mean the state court’s contrary conclusion was
                unreasonable.” Id. [at 102] (citing Lockyer v. Andrade,
                538 U.S. 63, 75 (2003)). The Supreme Court has

                                            3
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 4 of 33 PageID 2524




                repeatedly instructed lower federal courts that an
                unreasonable application of law requires more than
                mere error or even clear error. See, e.g., Mitchell v.
                Esparza, 540 U.S. 12, 18 (2003); Lockyer, 538 U.S. at
                75 (“The gloss of clear error fails to give proper
                deference to state courts by conflating error (even clear
                error) with unreasonableness.”); Williams v. Taylor,
                529 U.S. 362, 410 (2000) (“[A]n unreasonable
                application of federal law is different from an incorrect
                application of federal law.”).

    Bishop v. Warden, GDCP, 726 F.3d 1243, 1253-54 (11th Cir. 2013) (internal

    citations modified).

          B. Exhaustion and Procedural Default

          There are prerequisites to federal habeas review. Before bringing a § 2254

    habeas action in federal court, a petitioner must exhaust all state court

    remedies that are available for challenging his state conviction. See 28 U.S.C.

    § 2254(b)(1)(A). To exhaust state remedies, the petitioner must “fairly present[]”

    every issue raised in his federal petition to the state’s highest court, either on

    direct appeal or on collateral review. Castille v. Peoples, 489 U.S. 346, 351

    (1989) (emphasis omitted). Thus, to properly exhaust a claim, “state prisoners

    must give the state courts one full opportunity to resolve any constitutional

    issues by invoking one complete round of the State’s established appellate

    review process.” O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); see also Pope

    v. Rich, 358 F.3d 852, 854 (11th Cir. 2004) (noting “that Boerckel applies to the

    state collateral review process as well as the direct appeal process.”).



                                            4
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 5 of 33 PageID 2525




          In addressing exhaustion, the United States Supreme Court explained:

                Before seeking a federal writ of habeas corpus, a state
                prisoner must exhaust available state remedies, 28
                U.S.C. § 2254(b)(1), thereby giving the State the
                “‘opportunity to pass upon and correct’ alleged
                violations of its prisoners’ federal rights.’” Duncan v.
                Henry, 513 U.S. 364, 365, 115 S. Ct. 887, 130 L.Ed.2d
                865 (1995) (per curiam) (quoting Picard v. Connor, 404
                U.S. 270, 275, 92 S. Ct. 509, 30 L.Ed.2d 438 (1971)). To
                provide the State with the necessary “opportunity,” the
                prisoner must “fairly present” his claim in each
                appropriate state court (including a state supreme
                court with powers of discretionary review), thereby
                alerting that court to the federal nature of the claim.
                Duncan, supra, at 365-366, 115 S. Ct. 887; O’Sullivan
                v. Boerckel, 526 U.S. 838, 845, 119 S. Ct. 1728, 144
                L.Ed.2d 1 (1999).

    Baldwin v. Reese, 541 U.S. 27, 29 (2004).

          A state prisoner’s failure to properly exhaust available state remedies

    results in a procedural default which raises a potential bar to federal habeas

    review. The United States Supreme Court has explained the doctrine of

    procedural default as follows:

                Federal habeas courts reviewing the constitutionality
                of a state prisoner’s conviction and sentence are guided
                by rules designed to ensure that state-court judgments
                are accorded the finality and respect necessary to
                preserve the integrity of legal proceedings within our
                system of federalism. These rules include the doctrine
                of procedural default, under which a federal court will
                not review the merits of claims, including
                constitutional claims, that a state court declined to
                hear because the prisoner failed to abide by a state




                                           5
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 6 of 33 PageID 2526




                  procedural rule. See, e.g., Coleman,[2] supra, at 747–
                  748, 111 S. Ct. 2546; Sykes,[3] supra, at 84–85, 97 S. Ct.
                  2497. A state court’s invocation of a procedural rule to
                  deny a prisoner’s claims precludes federal review of the
                  claims if, among other requisites, the state procedural
                  rule is a nonfederal ground adequate to support the
                  judgment and the rule is firmly established and
                  consistently followed. See, e.g., Walker v. Martin, 562
                  U.S. --, --, 131 S. Ct. 1120, 1127–1128, 179 L.Ed.2d 62
                  (2011); Beard v. Kindler, 558 U.S. --, --, 130 S. Ct. 612,
                  617–618, 175 L.Ed.2d 417 (2009). The doctrine barring
                  procedurally defaulted claims from being heard is not
                  without exceptions. A prisoner may obtain federal
                  review of a defaulted claim by showing cause for the
                  default and prejudice from a violation of federal law.
                  See Coleman, 501 U.S., at 750, 111 S. Ct. 2546.

    Martinez v. Ryan, 566 U.S. 1, 9-10 (2012). Thus, procedural defaults may be

    excused under certain circumstances. Notwithstanding that a claim has been

    procedurally defaulted, a federal court may still consider the claim if a state

    habeas petitioner can show either (1) cause for and actual prejudice from the

    default; or (2) a fundamental miscarriage of justice. Ward v. Hall, 592 F.3d

    1144, 1157 (11th Cir. 2010). In order for a petitioner to establish cause and

    prejudice,

                  the procedural default “must result from some objective
                  factor external to the defense that prevented [him] from
                  raising the claim and which cannot be fairly
                  attributable to his own conduct.” McCoy v. Newsome,
                  953 F.2d 1252, 1258 (11th Cir. 1992) (quoting Carrier,

          2   Coleman v. Thompson, 501 U.S. 722 (1991).

          3   Wainwright v. Sykes, 433 U.S. 72 (1977).


                                              6
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 7 of 33 PageID 2527




                  477 U.S. at 488, 106 S. Ct. 2639).[4] Under the prejudice
                  prong, [a petitioner] must show that “the errors at trial
                  actually and substantially disadvantaged his defense
                  so that he was denied fundamental fairness.” Id. at
                  1261 (quoting Carrier, 477 U.S. at 494, 106 S. Ct. 2639).

    Wright v. Hopper, 169 F.3d 695, 706 (11th Cir. 1999).

          In the absence of a showing of cause and prejudice, a petitioner may

    receive consideration on the merits of a procedurally defaulted claim if the

    petitioner can establish that a fundamental miscarriage of justice, the

    continued incarceration of one who is actually innocent, otherwise would result.

    The Eleventh Circuit has explained:

                  [I]f a petitioner cannot show cause and prejudice, there
                  remains yet another avenue for him to receive
                  consideration on the merits of his procedurally
                  defaulted claim. “[I]n an extraordinary case, where a
                  constitutional violation has probably resulted in the
                  conviction of one who is actually innocent, a federal
                  habeas court may grant the writ even in the absence of
                  a showing of cause for the procedural default.” Carrier,
                  477 U.S. at 496, 106 S. Ct. at 2649. “This exception is
                  exceedingly narrow in scope,” however, and requires
                  proof of actual innocence, not just legal innocence.
                  Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.
                  2001).

    Ward, 592 F.3d at 1157. “To meet this standard, a petitioner must ‘show that it

    is more likely than not that no reasonable juror would have convicted him’ of

    the underlying offense.” Johnson v. Alabama, 256 F.3d 1156, 1171 (11th Cir.




          4   Murray v. Carrier, 477 U.S. 478 (1986).

                                             7
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 8 of 33 PageID 2528




    2001) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). Additionally, “‘[t]o be

    credible,’ a claim of actual innocence must be based on reliable evidence not

    presented at trial.” Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting

    Schlup, 513 U.S. at 324). With the rarity of such evidence, in most cases,

    allegations of actual innocence are ultimately summarily rejected. Schlup, 513

    U.S. at 324.

    III.   Petitioner’s Claims and Analysis

           A. Ground One

           Petitioner argues that his trial attorney was ineffective for failing to file

    a motion to suppress evidence of the firearm. Doc. 10 at 5. According to

    Petitioner, Detective Steve Brandt, upon finding the firearm, took the evidence

    out of a brown bag and placed it in a black bag. Id. Petitioner contends that

    Detective Brandt then took a photo of the firearm in the black bag, “in an

    attempt to make it appear as [if] the firearm was found in the black bag.” Id.

    Because Detective Brandt tampered with such evidence, Petitioner alleges

    counsel should have sought suppression.

           Petitioner raised this claim in his second Florida Rule of Criminal

    Procedure 3.850 motion for postconviction relief. Resp. Ex. T at 9-11. The trial

    court dismissed the claim with prejudice, finding in pertinent part as follows:

                         Defendant filed this Second or Successive Motion
                   for Postconviction Relief on January 24, 2017. He
                   alleges Detective Brandt said that the firearm would be

                                             8
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 9 of 33 PageID 2529




                found in a brown bag, like the witness Wiggins said, but
                the gun was actually found in Defendant’s black Gerber
                bag. Therefore, Defendant surmises that law
                enforcement must have moved the gun to his bag in
                order to establish probable cause for his arrest. He
                claims that his counsel was ineffective for failing to file
                a motion to suppress the firearm and for failing to
                preserve the issue of evidence tampering for appeal. He
                claims that he could not have filed this issue in his first
                motion for postconviction relief because he did not have
                the documents and discovery from counsel.

                      A defendant is entitled to file one motion for
                postconviction relief, and claims raised in a successive
                motion may be denied if they could have been raised in
                the prior postconviction motion. Owen v. Crosby, 854
                So. 2d 182 (Fla. 2003). Florida Rule of Criminal
                Procedure 3.850(h)(2) states:

                      A second or successive motion is an
                      extraordinary pleading. Accordingly, a
                      court may dismiss a second or successive
                      motion if the court finds that it fails to
                      allege new or different grounds or, if new
                      and different grounds are alleged, the
                      judge finds that the failure of the defendant
                      or the attorney to assert those grounds in a
                      prior motion constituted an abuse of the
                      procedure or there was no good cause for
                      the failure of the defendant or defendant’s
                      counsel to have asserted those grounds in a
                      prior motion.

                       The Court finds that the grounds in the
                successive motion are different from the grounds raised
                in Defendant’s prior motion; however, the Court finds
                no good cause for Defendant’s failure to assert them in
                his first motion. Defendant makes no allegation that
                this evidence is newly discovered, and any such
                allegation would fail as a matter of law. Defendant was
                present during trial when the witnesses testified as to

                                            9
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 10 of 33 PageID 2530




                   the color of the bag where the firearm was found. If
                   Defendant wished to review the trial transcripts prior
                   to filing his initial motion, then he should have
                   requested those documents prior to filing. Defendant’s
                   Exhibit A to the second, successive motion
                   demonstrates that Defendant did not request
                   documents from his attorney until May 3, 2016, after
                   the ruling on his first motion. Therefore, Defendant’s
                   motion shall be dismissed with prejudice, as it is
                   procedurally barred because Defendant shows no good
                   cause for failing to assert these grounds in his prior
                   motion.

                          Further, Defendant’s motion fails substantively
                   as well. As explained in the Interim Order and Final
                   Order to Defendant’s first motion for postconviction
                   relief, the FCSO[5] had ample probable cause to arrest
                   Defendant. Ex. A, B. The FCSO had no need to
                   fabricate probable cause for Defendant’s arrest, and
                   contrary to Defendant’s assertion in his motion, there
                   was direct evidence presented against him at trial,
                   which the jury weighed and found him guilty. In
                   addition, Defendant has no evidence or affidavits to
                   support his bare allegation that the FCSO tampered
                   with evidence, other than the trial testimony regarding
                   the color of the bag in which the firearm was found. The
                   Court finds neither deficient performance nor
                   prejudice, under the Strickland standard, for counsel’s
                   alleged failure to file a motion to suppress. Strickland
                   v. Washington, 466 U.S. 668, 687-88 (1984). Likewise,
                   the Court finds no ineffective assistance of counsel for
                   counsel’s alleged failure to preserve the issue of
                   evidence tampering for appeal.

     Resp. Ex. T at 24-27. The Fifth District Court of Appeal per curiam affirmed the

     trial court’s summary denial without a written opinion. Resp. Ex. X.




           5   Flagler County Sherriff’s Office.

                                              10
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 11 of 33 PageID 2531




           Respondents argue Petitioner is barred from raising this claim on federal

     habeas review because the state court declined to consider it due to an

     independent and adequate state procedural bar. Resp. at 9. The Court agrees.

           The state court’s finding that the Rule 3.850 motion raising this claim

     was successive rests on independent and adequate state grounds that preclude

     federal habeas review. See, e.g., Jennings v. McDonough, 490 F.3d 1230, 1247-

     48 (11th Cir. 2007) (holding that a state court’s conclusion that the petitioner’s

     claims were procedurally barred by Florida’s rule against successive

     postconviction motions was a state law ground independent of the federal

     question and adequate to support the state court’s judgment, thereby rendering

     the claims procedurally defaulted on federal habeas review). Although the trial

     court alternatively found no merit to the claim, this Court must honor the state

     court’s reliance on a state-law ground for rejecting this claim because the state

     court explicitly invoked a state procedural rule as a separate and independent

     basis for its decision. Harris v. Reed, 489 U.S. 255, 264 n.10 (1989). Of note,

     “where a state court has ruled in the alternative, addressing both the

     independent state procedural ground and the merits of the federal claim, the

     federal court should apply the state procedural bar and decline to reach the

     merits of the claim.” Alderman v. Zant, 22 F.3d 1541, 1549 (11th Cir. 1994)

     (citations omitted); see also Marek v. Singletary, 62 F.3d 1295, 1301 (11th Cir.

     1995) (finding that when a state court addresses both the independent state

                                            11
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 12 of 33 PageID 2532




     procedural ground and the merits, the federal court should apply the bar and

     decline to reach the merits). As such, this claim is procedurally defaulted, and

     Petitioner fails to allege or show cause for and prejudice from this procedural

     default. He also fails to meet the fundamental miscarriage of justice exception.

     Ground One is due to be denied.

           B. Ground Two

           Petitioner argues the following: “[s]tate obtained conviction by coercing

     the witness by the state’s own admissions on March 28, 2016 at a[n] evidentiary

     hearing[.] The state clarifying stat[ed]: [I] don’t want the court to think that the

     state was arguing that they actually witnessed Defendant firing the shots

     because that was not the case. [I]f that was not the case and the victim and

     state have two different statements which does not coincide with each other.”

     Doc. 10 at 6.

           Respondents argue that Petitioner failed to raise this claim in state court,

     and thus, it is unexhausted and procedurally defaulted. Resp. at 10. In his

     Amended Petition, Petitioner provides that he raised this issue on direct appeal,

     see Doc. 10 at 6; however, a review of Petitioner’s initial brief on appeal shows

     no claim regarding the state’s alleged coercion of an unknown witness, Resp.

     Ex. I. Petitioner also contends he raised this issue in a Rule 3.850 motion, which

     the trial court allegedly denied on June 2, 2017. See Doc. 10 at 7. However,

     while the record before this Court shows that the trial court entered an order

                                             12
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 13 of 33 PageID 2533




     on June 2, 2017, denying a “second successive” Rule 3.850 motion, Resp. Ex. Z

     at 29-32; that June 2, 2017, order and the Rule 3.850 motion that the trial court

     denied on that date do not contain the claim currently before the Court in

     Ground Two, see id. at 11-32.

           Instead, a review of Petitioner’s state court docket shows that he first

     raised this claim in state court through a successive Rule 3.850 motion filed on

     June 25, 2017.6 State v. Copeland, No. 2011-CF-000533 (Fla. 7th Cir. Ct.). On

     July 12, 2017, the trial court dismissed the June 25, 2017, motion as legally

     insufficient because Petitioner failed to satisfy the oath requirement of Rule

     3.850(c) but granted Petitioner sixty days to file an amended motion. Id.

     Petitioner filed his amended motion raising this claim on July 19, 2017, but

     thereafter, filed a motion to voluntarily dismiss his July 19, 2017, motion. Id.

     The trial court granted Petitioner’s motion to dismiss on March 26, 2018. Id. As

     such, it appears that this claim is unexhausted and procedurally barred.

     Further, Petitioner fails to argue or show cause for or prejudice from this

     procedural bar; and he does not allege he is entitled to the fundamental

     miscarriage of justice exception.

           In any event, while the nature of Petitioner’s claim is unclear, he appears

     to be challenging the state’s statement made during the trial court’s evidentiary


           6   See Houston v. Lack, 487 U.S. 266, 276 (1988) (mailbox rule).


                                             13
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 14 of 33 PageID 2534




     hearing on ground one of his initial Rule 3.850 motion.7 Resp. Ex. O. The trial

     court held a bifurcated evidentiary hearing on the claim on March 9, 2016, and

     March 28, 2016. Resp. Ex. N at 124-44. During the March 28, 2016, hearing,

     the state made the following statement:

                       Now, as you know, the issue here is whether or
                 not there was probable cause on that particular night
                 to detain Mr. Copeland. The State does not make any
                 argument saying that he was not detained, and that
                 there needed to be probable cause up until that point.
                 So we concede that point. But the State also argues that
                 there was sufficient probable cause to detain him at the
                 time that he made his statement to law enforcement.

                       And the thing I wanted to clarify for the Court
                 was, I didn’t want the Court to think the State was
                 arguing that, that the victims in the case or the
                 witnesses, Corina Venezia, I think the two 9-1-1 calls
                 that were entered into evidence, one which was made
                 by Corina Venezia, the other by her mother Josephine
                 Venezia saying that they knew that it was Mr.
                 Copeland.

                       I don’t want the Court to think that the
                 State was arguing that they actually witnessed
                 Mr. Copeland firing the shots because that was
                 not the case. However, they knew that it was Mr.
                 Copeland that had fired the shots because earlier that
                 day there had been a conversation where Corina
                 Venezia, who was the ex-girlfriend of Mr. Copeland,
                 they had a child, a daughter together, Corina Venezia
                 had asked – there was a discussion about child support,
                 and that discussion turned into an argument during

           7 In ground one of his initial Rule 3.850 motion, Petitioner argued that
     trial counsel was ineffective for failing to “petition the trial court for said de
     facto arrest without probable cause” in violation of his Fourth Amendment
     rights. Resp. Ex. N at 8.

                                            14
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 15 of 33 PageID 2535




                 which Mr. Copeland threatened Corina Venezia and
                 her family.

     Resp. Ex. O at 14 (emphasis added). Reading this challenged statement in

     context, Petitioner appears to claim this statement conflicts with the testimony

     at trial because Corina Venezia and Josephine Venezia testified they saw

     Petitioner fire the shots. However, Petitioner is mistaken. It was the victim,

     Accursio Venezia, who testified that after being hit by the second shot, he was

     “looking straight, ahead, and [saw] William Copeland shooting at [him].” Resp.

     Ex. C at 115. Corina Venezia testified she did not see who fired the shots, see

     id. at 87, and Josephine Venezia did not testify at trial. As such, the state did

     not present conflicting testimony from Corina or Josephine Venezia, and this

     claim is due to be denied.

           C. Ground Three

           Petitioner raises a claim of newly discovered evidence in the form of sworn

     statements from two fellow Century Correctional Institution inmates –

     Kenneth Huffman Jr. and Tarvarus Lee Cooper – in which they attest that

     someone named “Pooty” committed the crime for which Petitioner was

     convicted. Doc. 10 at 8. The Court addresses each affidavit in turn.




                                            15
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 16 of 33 PageID 2536




                 i. Cooper Affidavit

           Petitioner raised his newly discovered evidence claim regarding Cooper’s

     affidavit in a successive Rule 3.850 motion filed on or about May 15, 2017. Resp.

     Ex. Z at 11-19. The trial court summarily denied the claim as follows:

                       Defendant filed the instant motion, his third “bite
                 at the apple.” This second successive motion is
                 untimely because it was not filed within the two-year
                 limitations period provided by Rule 3.850(b); however,
                 Defendant seeks an exception to that rule alleging
                 newly discovered evidence under Rule 3.850(b)(1). He
                 requests that his sentence be set aside and his
                 conviction vacated based upon this newly discovered
                 evidence.

                       Defendant attaches an affidavit by Tarvarus Lee
                 Cooper, D.C. #R50868, a fellow inmate, who swears
                 that someone named “Pooty” committed the crime for
                 which Defendant is now incarcerated. The affidavit
                 indicates that, on an unidentified date, Mr. Cooper
                 drove Pooty to an unidentified house in Palm Coast;
                 Mr. Cooper waited while Pooty went to the front door
                 with a brown bag; Pooty walked to the back of the house
                 and Mr. Cooper heard gun shots, then Pooty ran back
                 to the car and asked Mr. Cooper to drive him back to
                 his house. Mr. Cooper’s affidavit also attempts to
                 establish an alibi for Defendant by stating that
                 Defendant did not go out with him that night because
                 “[Defendant] said it was late and that he had work
                 [indiscernible] the morning.”

                      A defendant must prove two factors to succeed on
                 a motion for postconviction relief on the grounds of
                 newly discovered evidence: (l) the evidence “must have
                 been unknown by the trial court, by the party, or by
                 counsel at the time of trial, and it must appear that
                 defendant or his counsel could not have known them by
                 the use of diligence;” and (2) the newly discovered

                                            16
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 17 of 33 PageID 2537




                 evidence “must be of such nature that it would probably
                 produce an acquittal on retrial.” Jones v. State, 591 So.
                 2d 911, 915-16 (Fla. 1991) (emphasis in original). “The
                 defense known in law as an ‘alibi’ is that, at the time of
                 the commission of the crime charged in the
                 [information or] indictment, the defendant was at a
                 different place, so that he could not have committed it.”
                 Blackwell v. State, 79 Fla. 709, 86 So. 224, 227 (Fla.
                 1920).

                         The Court finds that Mr. Cooper’s affidavit is
                 inherently incredible and obviously immaterial to the
                 verdict and sentence. Davis v. State, 26 So. 3d 519 (Fla.
                 2009). As written - without any identification of Pooty,
                 the date that this allegedly occurred, the address of the
                 home, or any reason why Pooty would shoot into a
                 house - the affidavit is not of a nature that would
                 produce an acquittal on retrial. To the extent that the
                 affidavit attempts to establish an alibi for Defendant,
                 it is refuted by the record by Defendant’s own testimony
                 that he was near the victim’s residence at the time of
                 the shooting. See, e.g., Exhibit A at 4-6.[8]

                        The Court finds that Mr. Cooper’s flimsy affidavit
                 does not contradict the overwhelming evidence that
                 was presented against Defendant over the three-day
                 trial. Defendant admitted that he had motive, and he
                 made threats against the victim’s daughter the day of
                 the shooting (an admission corroborated by other
                 evidence). Ex. A at 5-6. Defendant admitted (and his
                 admission was corroborated) that he had a bag that
                 night, and he handed that bag to Anthony Wiggins. Ex.
                 A at 6. Testimony at the trial established that law
                 enforcement found - inside that bag - the firearm that
                 had been used in the shooting. Exhibit B, Trial
                 Transcript at 358, 371. Defendant’s claim of newly
                 discovered evidence fails.


           8 The trial court is referring to the statements Petitioner made during the
     trial court’s evidentiary hearing on his initial Rule 3.850 motion.

                                            17
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 18 of 33 PageID 2538




                        Upon review of the instant motion in conjunction
                 with the record, the Court finds the motion to be
                 frivolous.

     Resp. Ex. Z at 29-32. Petitioner appealed the trial court’s denial, Resp. Ex. AA,

     and the Fifth DCA per curiam affirmed the trial court’s denial without a written

     opinion, Resp. Ex. BB.

           Respondents argues that this claim is unexhausted because in appealing

     the trial court’s order, Petitioner only argued the trial court should have

     granted an evidentiary hearing, and thus, he “waived any error as to the rulings

     of the trial judge . . . .” Resp. at 11. Respondents are mistaken. When a Rule

     3.850 motion is summarily denied without an evidentiary hearing, a prisoner is

     not required to file an appellate brief when appealing the order; and if he

     chooses to do so and raises only some issues in the brief, he does not waive

     review of the remaining issues. See Fla. R. App. P. 9.141(b)(2)(C); see also

     Cortes v. Gladish, 2016 F. App’x 897, 899 (11th Cir. 2007). As such, this claim

     is exhausted. To the extent that the Fifth DCA affirmed the trial court’s denial

     on the merits, the Court will address the claim in accordance with the

     deferential standard for federal court review of state court adjudications.

           To provide context, the Court summarizes the evidence presented at trial.

     Corina Venezia testified that she and Petitioner dated on and off for four years

     and that they have a daughter together. Resp. Ex. C at 71. In May of 2011,

     Corina and Petitioner broke up, but he still saw his daughter three to four times

                                            18
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 19 of 33 PageID 2539




     a week. Id. at 72. At that time, Corina and her daughter lived with her parents,

     Josephine Venezia and the victim Accursio Venezia. Id. at 72. Corina testified

     that on May 18, 2011, she went to Walmart with a prepaid card that Petitioner

     had given her to buy formula and diapers for their daughter. Id. at 74. When

     the prepaid card got declined for insufficient funds, Corina called Petitioner and

     they got into an argument about money. Id. at 76. She explained that the

     argument eventually turned threatening, and Petitioner told Corina “I’ll kill

     you” and also threatened to kill her family. Id. at 78. Corina testified she told

     her father about the threatening statements that Petitioner made, and

     concerned, Accursio called the police and told law enforcement about the

     threatening conversation Corina had with Petitioner earlier that day. Id. at 79-

     80. Corina explained that later that day, she, her mother, her daughter, and

     her father went to church and returned home around 9:30 p.m. Id. at 81. She

     testified that around 10:30 p.m., they all went upstairs to their rooms to sleep,

     and once they were upstairs, the doorbell rang. Id. at 82-83. Corina testified

     that she immediately knew that it was Petitioner and that she “knew that there

     was trouble.” Id. at 84.

           According to Corina, she got up and went to get her father from his room.

     Id. at 84. They went downstairs and looked out the glass panels next to the front

     door but did not see anyone. Id. at 85. She explained that while she was still

     looking through the front windows, her father went to the kitchen area and

                                            19
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 20 of 33 PageID 2540




     about ten seconds later, she heard three gunshots. Id. at 85. Corina said she

     immediately ran upstairs, and she and her mother called 911. Id. at 86. She

     stated that her father eventually walked upstairs and sat down, and he was

     bleeding. Id. Paramedics arrived about ten minutes later and transported her

     father to the hospital. Id. at 87.

           Accursio testified that he recalled calling the police during the day of May

     18, 2011, because of a threatening conversation between his daughter and

     Petitioner. Id. at 110. He further stated that he and his family later went to

     church and went to bed around 10:30 p.m. that evening. Id. at 111. He testified

     that around 11:30 p.m. or so, the doorbell rang, so he got up and saw Corina

     going down the stairs, as well. Id. at 112. He explained he looked out the front

     windows but saw no one. Id. He then turned around and went to the kitchen in

     an attempt to get his pellet gun from behind the refrigerator, but before he could

     get to it, he heard gunshots coming from the sliding glass doors leading to his

     backyard patio. Id. at 114-15. He explained that he immediately ducked, but

     the second gunshot hit him. He testified that while this was happening, he was

     “looking straight ahead, and there’s William Copeland shooting at me.” Id. at

     115. He testified that Petitioner was standing directly in front of the sliding

     glass doors about 10 to 12 feet away, Petitioner was wearing a black shirt, and

     holding the gun pushed against the back-sliding window. Id. at 115, 118.




                                            20
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 21 of 33 PageID 2541




     Accursio then ran upstairs to make sure his family was ok, and only then

     noticed he was bleeding. Id. at 116.

           Deputy Steve Carr testified that he examined the crime scene

     immediately after the shooting and found shell casings by the sliding glass door.

     Id. at 146. He also found two bullets inside the home, one that had ricocheted

     off the refrigerator and one that was next to the baseboard by the front door. Id.

     at 147. Shaun Fuller testified he knows Petitioner as one of his son’s friends.

     Id. at 173. According to Fuller on May 18, 2011, Petitioner arrived at Fuller’s

     house around 9:45 p.m. and asked Fuller to drive him to Walmart to pick up

     supplies for his daughter. Id. at 179. Fuller explained that Petitioner was

     holding a small black bag when he arrived at Fuller’s home. Id. Fuller agreed

     to drive Petitioner, so he, Brandi Johnson (Fuller’s godson), and Petitioner got

     into Fuller’s 1994 green Jeep Grand Cherokee and began to drive; however, once

     in the car, Petitioner asked Fuller to take him to his girlfriend’s house instead.

     Id. at 184. When Fuller got to the corner of Lakeview and Laramie Drive,

     Petitioner asked Fuller to pull over, so Fuller pulled to the right-side of the road.

     Id. at 185. Petitioner then got out of the vehicle and Fuller leaned his seat back

     to take a nap. He and Brandi remained inside the vehicle, waiting on Petitioner

     to return. Id. at 187. Fuller did not recall which direction Petitioner went once

     he got out of the car. Id. at 188. Fuller said he fell asleep and when Petitioner

     came back to the car, he appeared out of breath. Id. at 789. According to Fuller,

                                              21
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 22 of 33 PageID 2542




     Petitioner then asked Fuller to drive him to McDonald’s. Id. at 191. Fuller

     agreed and once they arrived at the McDonald’s, Petitioner got out of the car

     and walked to another car. Id. at 194. Fuller then proceeded to take Petitioner

     home, but once they got to Petitioner’s house, police pulled Fuller over and he,

     Brandi, and Petitioner were taken into custody. Id.

           Brandi Johnson recalled Petitioner coming over on May 18, 2011, to ask

     for a ride. Id. at 249. He explained Petitioner was carrying a black satchel with

     one strap and that the bag “had a baby on the front of it.” Id. at 250. He testified

     that he and Fuller gave Petitioner a ride to a residential golf course off

     Lakeview. Id. at 255. He said that once they got there, he saw Petitioner get out

     of the car and walk across the golf course while holding the black satchel. Id. at

     256, 60. Fuller went to sleep, so Brandi pulled out his phone and got on

     Facebook. Id. at 256. He explained he then heard gunshots coming from the

     direction that Petitioner walked towards after getting out of the car. Id. at 258.

     Petitioner then came back to the car still holding the black bag and asked them

     to drive to the McDonald’s, where Petitioner then handed the black satchel to

     someone in a pickup truck. Id. at 261. Brandi testified Petitioner walked to the

     passenger said of the pickup truck to hand off the bag, and though he could not

     see who was in the passenger seat of the truck, it appeared that a white female

     was driving the pickup truck. Id. at 261. He explained that after Petitioner




                                             22
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 23 of 33 PageID 2543




     made the hand off, they drove to Petitioner’s home where they were arrested.

     Id. at 263.

           Kaja Daniels testified that on May 18, 2011, Petitioner and her ex-

     boyfriend, Anthony Wiggins, spoke to each other by telephone multiple times

     throughout the day. Id. at 329. She testified that eventually that day, around

     11:30 or 11:45 p.m., Wiggins received a call from Petitioner, and after the call,

     she drove Wiggins in her truck to McDonald’s. Id. at 332. She said she and

     Wiggins waited in the parking lot for about five minutes until Petitioner arrived

     in a Jeep. Id. at 334-35. Petitioner got out of the Jeep and approached the

     passenger side of her truck where Wiggins was sitting. Id. at 336. She explained

     that Petitioner and Wiggins had a conversation and then Petitioner passed

     Wiggins a black bag. Id. at 337. Daniels stated she and Wiggins then drove back

     to her house, Wiggins put the bag in her room, and they went to sleep. Id. at

     338. She said she never looked in the bag and does not recall if Wiggins looked

     in the bag. Id. She stated that the next morning, Wiggins got a phone call from

     Petitioner and Wiggins became noticeably upset. Id. at 339. Thereafter, the

     police arrived at Daniels’s home and arrested Daniels and Wiggins. Id. Police

     then found a bag with a gun in Daniels’s room. Id. at 340.

           Officer Steve Brandt testified that the morning after the shooting, he

     received briefing that the gun may be in the possesson of Anthony Wiggins. Id.

     at 362. Brandt made contact with Wiggins while at Daniels’s home, and Wiggins

                                            23
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 24 of 33 PageID 2544




     advised that the firearm was in Daniels’s bedroom and was located in a bag in

     the closet. Id. at 364. Wiggins then pointed Brandt to the closet where the

     firearm was located in a brown bag, and then Wiggins pointed to the bed and

     said that the black bag that the firearm was originally in was under the bed.

     Id. at 364. Brandt recovered the firearm and the black bag. Id. at 365. Laura

     Draga testified she is a firearms analyst for FDLE. Id. at 345. She explained

     she received the following evidence in relation to this case: a .32 semiautomatic

     pistol, two fired bullets, and three fired .32 auto caliber cartridge cases. Id. at

     355. She determined that the bullets and cartridges were fired from the .32

     caliber firearm that was recovered from the closet at Daniels’s home. Id. at 358,

     68.

           Lieutenant Christopher Sepe testified that he conducted Petitioner’s

     initial police interrogation. Id. at 532. A DVD recording of the interview was

     played for the jury. Id. at 538-90. During the interview, Petitioner tells police

     that he did not shoot the victim but knows who did and states that he tried to

     convince the shooter not to commit the crime. Id. at 558. Petitioner eventually

     advised police that the shooter’s name is “Pootie,” but that he cannot remember

     Pootie’s real name. Id. at 564. He advised that Pootie drives a pickup truck and

     currently has the gun in his possession and he is at his house. Id. at 561, 562,

     570. When Petitioner’s father and mother arrive, Sepe leaves the interrogation

     room. Id. at 602. Petitioner’s parents then ask Petitioner what happened, and

                                             24
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 25 of 33 PageID 2545




     asked Petitioner “who is Pootie?” Id. at 604. Petitioner then states that “I told

     him his name is Anthony Wiggins.” Id. Petitioner then agreed to conduct a

     controlled phone call to Wiggins, and Wiggins was then arrested, and the

     firearm was found in his possession. Id. at 647, 650. Petitioner was released

     that night, but a few days later, he was arrested again, and a second police

     interview occurred. Id. at 664. That second interview was also played for the

     jury. Id. at 664-710. During that interrogation, Petitioner stated that he and

     Wiggins fired a gun in Petitioner’s backyard early in the day on May 18, 2011.

     Id. at 667. Petitioner stated that the victim then called Petitioner and

     threatened to kill him, and Wiggins overheard the conversation and left

     Petitioner’s house after advising Petitioner he would take care of the threat. Id.

     at 669. Petitioner stated that night he went to the Venezia’s house in an effort

     to prevent the crime, and when Petitioner got to the backyard, he saw Wiggins

     shooting. Id. at 669-70. Petitioner stated Wiggins dropped a bag, and then

     Wiggins phoned Petitioner and they met at a McDonald’s where Petitioner gave

     the bag back to Wiggins. Id. at 672.

           Tyrell Mobley testified that in July 2011, he met Petitioner while they

     were both housed in the Flagler County Jail. Id. at 445-46. Mobley testified that

     Petitioner told Mobley that he wanted to kill Wiggins because he was the reason

     Petitioner was in jail. Id. at 452-55. Mobley also testified that Petitioner told

     Mobley that on the night of the shooting, Petitioner asked a friend to drive him

                                            25
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 26 of 33 PageID 2546




     to a neighborhood on a golf course, where he shot his ex-girlfriend’s father by

     sneaking around to the back of the house. Id. Petitioner also told Mobley that

     after the shooting, he met a friend at the McDonald’s and gave him a bag and

     asked the friend to hold on to the bag for him. Id.

           Here, Petitioner now presents an affidavit from fellow inmate Cooper,

     which provides that “Pooty” committed the offense for which Petitioner was

     convicted. However, as the trial court correctly noted, Cooper’s affidavit is vague

     and wholly contradicts the evidence presented at trial. Cooper’s statement that

     “Pooty” committed the crime coincides with the version Petitioner initially told

     police, and thus, the trial court properly determined that this statement did not

     amount to newly discovered evidence. This Court affords deference to that

     finding and concludes that the state court’s decision was not based on an

     unreasonable determination of the facts in light of the evidence presented to

     the state court, nor was it based on a unreasonable application of clearly

     established federal law. See 28 U.S.C. § 2254(d). This claim is due to be denied.

                 ii. Huffman Affidavit

           Petitioner also argues a claim of newly discovered evidence in the form of

     a similar affidavit from Kenneth Huffman, Jr., another fellow inmate at

     Century Correctional Institution. Doc. 10 at 8. Petitioner raised this claim in

     another successive Rule 3.850 motion filed on June 6, 2017. Resp. Ex. Z at 46-

     47. In the affidavit Huffman states that on May 19, 2011, he was playing

                                             26
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 27 of 33 PageID 2547




     basketball when he saw “Pooty,” who was noticeably aggravated. Id. at 47.

     Huffman then asked Pooty if he wanted to talk, and Pooty confided in Huffman

     and explained that he had to “handle up” someone over a debt owed to him and

     was “doing bad,” so Pooty had called Will for help. Id. Pooty then stated that

     Will met him at McDonald’s and brought Pooty some drugs in a black bag and

     some money. According to Huffman, Pooty wanted to tell Will that he shot Will’s

     friend on May 18, but could not find a way to do so. Id. Pooty told Huffman that

     police came to his girl’s house looking for the gun, but the gun was still in his

     personal brown bag, so he told the officers that Will gave him the gun in the

     black bag. Id. Huffman stated that Pooty, nevertheless, refused to tell police or

     help Will and Huffman explained he did not come forward sooner because he

     “had issues of [his] own.” Id.

           Respondents argue that this claim regarding Huffman’s affidavit is

     unexhausted and procedurally barred, because the state court never ruled on

     it. Resp. at 12. A review of Petitioner’s state court docket shows that on June

     14, 2017, the state court dismissed Petitioner’s June 6, 2017, Rule 3.850 motion

     raising this claim, finding the motion facially insufficient for failing to comply

     with the requirements of Rule 3.850(c). Copeland, No. 2011-CF-000533. The

     state court then gave Petitioner sixty days leave to file an amended motion. Id.

     Petitioner proceeded to file two other successive Rule 3.850 motions raising this

     claim, both of which the trial court again dismissed as insufficient. Id. With the

                                            27
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 28 of 33 PageID 2548




     trial court’s leave, Petitioner filed a third amended successive Rule 3.850

     motion on July 19, 2017, but as previously explained, Petitioner moved to

     voluntarily dismiss it. The state court granted that motion to dismiss on March

     26, 2018. Id. As such, this claim is unexhausted and procedurally defaulted, and

     Petitioner fails to argue cause for or prejudice from this default. He also fails to

     demonstrate a fundamental miscarriage of justice exception. In any event, upon

     review of the evidence presented at trial, and for the reasons explained in this

     Court’s analysis of Petitioner’s newly discovered evidence claim involving

     Cooper’s affidavit, the Court finds that this claim is meritless and due to be

     denied.

           D. Ground Four

           Petitioner claims a double jeopardy violation in that he was allegedly

     charged, convicted, and sentenced for two crimes “for the single act of one

     firearm where the record did not establish beyond a reasonable doubt that the

     victim was struck by more than one bullet [and] both offenses were predicated

     on one single underlying act and multiple punishments were inappropriate.”

     Doc. 10 at 10. He further argues “dual convictions for the two crimes for a single

     act were impermissible.” Id.

           Respondents argue that this claim is unexhausted and procedurally

     defaulted because Petitioner never raised it in state court. Resp. at 13-14. In

     his Amended Petition, Petitioner asserts he raised this issue on direct appeal,

                                             28
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 29 of 33 PageID 2549




     Doc. 10 at 10; however, a review of his initial brief shows that Petitioner did not

     assert this claim during his direct appeal, Resp. Ex. I. Petitioner also claims

     that he raised this claim in his Florida Rule of Criminal Procedure 3.800(a)

     motion to correct illegal sentence, which the state court granted in part and

     denied in part on June 19, 2017. Doc. 10 at 10. However, Petitioner did not raise

     this double jeopardy claim in that Rule 3.800(a) motion, Resp. Ex. DD at 11-12,

     and a review of the record before the Court reveals that Petitioner did not raise

     this claim in any other state court postconviction motion. As such, this claim

     appears to be unexhausted and procedurally defaulted. Petitioner has not

     argued cause for or prejudice from this default, nor has he alleged facts

     demonstrating a fundamental miscarriage of justice.

           In any event, this claim is without merit. The Double Jeopardy Clause of

     the Fifth Amendment protects against: (1) a second prosecution for the same

     offense after an acquittal; (2) a second prosecution for the same offense after a

     conviction; and (3) multiple punishments for the same offense. Jones v. Sec’y,

     Dep’t of Corr., 778 F. App’x 626, 634 (11th Cir. 2019) (citing North Carolina v.

     Pearce, 395 U.S. 711, 717 (1969)). Regarding the protection against multiple

     punishments, when the same conduct violates two statutory provisions, courts

     conduct an analysis to determine whether the legislature “intended that each

     violation be a separate offense.” Garrett v. United States, 471 U.S. 773, 778

     (1985). In conducting the double jeopardy analysis referenced in Garrett, a court

                                             29
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 30 of 33 PageID 2550




     first looks to the charged offenses and the statutes codifying those charges. If a

     clear indication of intent to create and punish separate offenses exists from

     reading the plain language of the statute, “our inquiry is at an end and the

     double jeopardy bar does not apply.” Williams v. Singletary, 78 F.3d 1510, 1513

     (11th Cir. 1996); see also United States v. Stewart, 65 F.3d 918, 928 (11th Cir.

     1995) (stating that “when the relevant statutes on their face indicate a clear

     legislative intent to allow multiple punishments, we need not engage in a

     Blockburger9 analysis, because we must give effect to that legislative intent”)

     (citing Garrett, 471 U.S. at 779; United States v. Albernaz, 450 U.S. 333, 340

     (1981)). If the legislature’s intent is unclear based upon the plain language of

     the statutes, a court should “apply the ‘same elements’ test established in

     Blockburger.” United States v. Smith, 532 F.3d 1125, 1128 (11th Cir. 2008). The

     rule expressed in Blockburger “is that, where the same act or transaction

     constitutes a violation of two distinct statutory provisions, the test to be applied

     to determine whether there are two offenses or only one, is whether each

     provision requires proof of a fact which the other does not.” Blockburger, 284

     U.S. at 304.

           Petitioner was convicted of attempted first degree murder under sections

     777.01(1), 782.04(1)(A), and 775.087(1)-(2), Florida Statutes; aggravated




           9   Blockburger v. United States, 284 U.S. 299 (1932).

                                             30
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 31 of 33 PageID 2551




     battery with a firearm under section 784.045(1)(a)10; and shooting into a

     building under section 790.19, Florida Statutes. Resp. Ex. A at 274. Because

     Petitioner’s double jeopardy claim hinges on an allegation that the victim was

     only struck by one bullet, it appears he is arguing that his convictions for

     attempted first degree murder and aggravated battery with a firearm violate

     double jeopardy. Doc. 10 at 10. Those statutes do not indicate a clear legislative

     intent to allow multiple punishments. Accordingly, the Court will review the

     elements of each offense under the Blockburger test.

           In doing so, the Court finds that attempted first degree murder and

     aggravated battery with a firearm do not violate double jeopardy because the

     offenses contain different elements. See Gutierrez v. State, 860 So. 2d 1043,

     1046 (Fla. 5th DCA 2003) (“[T]he elements of the two crimes were different

     because attempted murder requires proof of an act that could have resulted in

     death, which is not an element required for aggravated battery [causing great

     bodily harm].”); see also Bradley v. State, 901 So.2d 924 (Fla. 5th DCA 2005)

     (holding the defendant’s convictions for both attempted first degree murder

     with a firearm and aggravated battery causing great bodily harm for a single

     act of shooting the victim did not violate double jeopardy because each offense


           10 Petitioner was resentenced on the aggravated battery count because
     the state court initially improperly enhanced the sentence for use of a firearm
     under 775.087, Florida Statutes, which is one of the elements of the crime. Resp.
     Ex. CC at 14-15.

                                            31
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 32 of 33 PageID 2552




     had an element distinct from the other); Schirmer v. State, 837 So. 2d 587 (Fla.

     5th DCA 2003) (convictions for attempted second degree murder with a weapon

     and aggravated battery with a deadly weapon based on the defendant stabbing

     the victim did not violate double jeopardy). As such, Petitioner’s convictions for

     these offenses do not violate the Double Jeopardy Clause.11 Ground Four is due

     to be denied.

           Accordingly, it is

           ORDERED AND ADJUDGED:

           1.    The Amended Petition (Doc. 10) is DENIED and this case is

     DISMISSED WITH PREJUDICE.

           2.    The Clerk of Court shall enter judgment accordingly, terminate

     any pending motions, and close this case.

           3.    If Petitioner appeals this Order, the Court denies a certificate of

     appealability. Because the Court has determined that a certificate of

     appealability is not warranted, the Clerk shall terminate from the pending




           11 The Court further notes that the trial court ordered the sentences
     imposed for these offenses to run concurrent. Therefore, even if Petitioner was
     entitled to relief, the result would have no practical effect on the time he is
     serving.

                                            32
Case 3:17-cv-00735-TJC-MCR Document 22 Filed 09/21/20 Page 33 of 33 PageID 2553




     motions report any motion to proceed on appeal as a pauper that may be filed

     in this case. Such termination shall serve as a denial of the motion.12

             DONE AND ORDERED at Jacksonville, Florida, this 21st day of

     September, 2020.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge




     Jax-7

     C:      William R. Copeland, #V42342
             Bonnie Jean Parrish, Esq.




             12The Court should issue a certificate of appealability only if the
     Petitioner makes “a substantial showing of the denial of a constitutional right.”
     28 U.S.C. § 2253(c)(2). To make this substantial showing, Petitioner “must
     demonstrate that reasonable jurists would find the district court’s assessment
     of the constitutional claims debatable or wrong,” Tennard v. Dretke, 542 U.S.
     274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that
     “the issues presented were ‘adequate to deserve encouragement to proceed
     further.’” Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v.
     Estelle, 463 U.S. 880, 893 n.4 (1983)). Here, after consideration of the record
     as a whole, the Court will deny a certificate of appealability.

                                            33
